Citation Nr: 1823079	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-08 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, claimed as secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty with the United States Navy from January 1966 to June 1987.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision in which the RO denied service connection for a heart valve condition (claimed as a heart condition) and continued a noncompensable rating n for the Veteran's service-connected hypertension.  In May 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2013.  

In March 2015, the Board reopened the claim for service connection for a heart condition, and remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After accomplishing further action, the AMC denied the claim (as reflected in a January 2016 supplemental SOC (SSOC)), and returned the matters to the Board for further appellate consideration.  

In December 2016, the Board granted an increased rating for hypertension (an issue for which the Veteran had also perfected an appeal), and remanded the remaining matter of service connection for a heart valve condition, claimed as secondary to service-connected hypertension, to the RO, via the AMC, for further development.  After accomplishing further action, the AMC denied the claim (as reflected in the July 2017 SSOC), and returned the matter to the Board for further appellate consideration.

In February 2018, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  During the hearing, the Veteran clarified that he is seeking service connection for a heart condition only as secondary to his service-connected hypertension.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems. 

For reasons expressed below, the remaining claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, delay an appellate decision on this matter. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the March 2015 remand, the Board directed that the AOJ arrange for the Veteran to undergo a VA examination to obtain an opinion as to whether, with respect to any and all heart conditions, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the condition(s) was either caused by or permanently aggravated by his service-connected hypertension.  In rendering the requested the opinion, the examiner was directed to specifically consider both causation and aggravation, and to provide a clear rationale for all opinions.  

However, the January 2016 report of examination conducted pursuant to the remand reflects no discussion of whether the claimed heart disorder may have been aggravated by the Veteran's service-connected hypertension. 

Consequently, the claim was remanded, again, in December 2016; at that time, the Board directed that the AOJ obtain an addendum opinion, preferably from the January 2016 VA examiner, in compliance with the prior remand directives.  The physician was, again, directed to specifically address whether the Veteran has a heart disorder that is either caused by or is permanently aggravated by his service-connected hypertension.  A rationale was requested for both causation and aggravation.  

However, the January 2017 VA addendum opinion conducted pursuant to the remand, again, reflects no discussion of whether the claimed heart disorder may have been aggravated-i.e., worsened beyond natural progression-by the Veteran's service-connected hypertension.  Rather, the VA physician provided a negative opinion solely on the basis of causation.  As such, the opinion obtained is not fully responsive to the prior remand directives, necessitating another remand.  See Stegall, supra.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board acknowledges that, in August 2017 correspondence, the Veteran's private physician, Dr. J.D., stated that hypertension (high blood pressure) does aggravate the other conditions [from which the Veteran] suffers, including aortic dilatation and mitral valve regurgitation.  However, as Dr. J.D. did not provide a rationale to support his statement, that statement is not dispositive of the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The physician also offered no information to aid in quantifying  the extent of additional disability resulting from aggravation, consistent with 38 C.F.R. § 3.310(b). 

As such, on remand, the AOJ should arrange to obtain, from an appropriate physician, an opinion addressing both causation and aggravation, based on full consideration of all evidence,  and supported by complete, clearly-stated rationale.  Only arrange for the Veteran to undergo examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum to report to the scheduled examination, without good cause, may well result in denial of the claim. 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.
Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should  undertake appropriate action to obtain all outstanding, pertinent records, to include VA medical records from Jacksonville VA Clinic since April 2017.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103 (b) (2012); but see 38 U.S.C. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A 2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  

Accordingly, the matter is hereby REMANDED for the following action:

1. Obtain from the Jacksonville VA Clinic all outstanding, records of evaluation and/or treatment of the Veteran since April 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information concerning, and, if necessary, authorization to obtain, any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain, all outstanding pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician-preferably, one who has not rendered an opinion in connection with the current claim-an addendum opinion addressing the etiology of the Veteran's current heart condition(s).  

Only arrange for the Veteran to undergo examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 
	
If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each diagnosed heart disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater possibility) that this disability (s) was caused, OR (b) is or has been aggravated (worsened beyond natural progression) by the Veteran's service-connected hypertension.  The examiner must explicitly address BOTH causation and aggravation. 

If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.  

In addressing the above, the physician must consider and discuss all pertinent medical evidence (including the August 2017 statement from the Veteran's private physician, Dr. J.D.), as well as all lay evidence of record, to include the Veteran's own assertions and those advanced by others on his behalf.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

 Complete, clearly stated rationale for the conclusions reached must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


